Order and judgment so far as it dismisses the complaint as to the Erie Railroad Company, affirmed, with costs to that defendant. In so far as it dismisses the complaint as to the defendant New York Telephone Company, the judgment is reversed on the law and a new trial granted, with costs to the appellant to abide the event. The court erred in sustaining objection to the question propounded to the witness Todt at folio 296 and in sustaining the objection to the question propounded to the witness Garrison at folio 303. These questions bore upon the issue as to whether or not the telephone company aided or abetted or procured the invasion of the plaintiff’s right to an arraignment before a magistrate within a reasonable time after he was arrested. (Code Crim. Proc. § 165; People v. Mummiani, 258 N. Y. 394, 399; Davis v. Carroll, 172 App. Div. 729; Hendrix v. Manhattan Beach Development Co., 181 id. 111, 117; Pastor v. Regan, 9 Misc. 547; affd., 90 Hun, 607; Egleston v. Scheibel, 113 App. Div. 798.) Lazansky, P. J., Young, Hagarty and Carswell, JJ., concur; Scudder, J., concurs as to the telephone company, but dissents as to the affirmance as to the Erie Railroad Company and votes for reversal and a new trial as to it.